U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 February 4, 2011 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 RE: Brandywine Fund, Inc. (the “Company”) File Nos.: 033-01182 and 811-04447 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Company on behalf of its series, the Brandywine Fund, hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the 1933 Act would not have differed from that contained in the most recent amendment for the Company dated January 31, 2011, and filed electronically as Post-Effective Amendment No. 27 to the Company’s Registration Statement on Form N-1A on January 31, 2011. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414) 765-6029. Sincerely, /s/John Hadermayer John Hadermayer, Esq. for U.S. Bancorp Fund Services, LLC
